

Exhibit 10.2
[LILA Class __]


LIBERTY LATIN AMERICA
2018 INCENTIVE PLAN


(Effective December 29, 2017)


PERFORMANCE SHARE UNITS AGREEMENT
THIS PERFORMANCE SHARE UNITS AGREEMENT (“Agreement”) is made as of [DATE] by and
between LIBERTY LATIN AMERICA LTD., an exempted Bermuda company limited by
shares (the “Company”), and the individual whose name, address, and Optionee ID
number appear on the signature page hereto (the “Grantee”).
The Company has adopted the Liberty Latin America 2018 Incentive Plan effective
December 29, 2017 (the “Plan”), which by this reference is made a part hereof,
for the benefit of eligible employees of the Company and its Subsidiaries.
Capitalized terms used and not otherwise defined herein will have the meaning
given thereto in the Plan. [CLICK HERE TO READ THE PLAN.]
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Article 3 of the Plan to administer the Plan (the “Committee”) has determined
that it is in the best interest of the Company and its Shareholders to award
performance-based restricted share units to the Grantee effective as of [DATE]
(the “Grant Date”), subject to the conditions and restrictions set forth herein
and in the Plan, in order to provide the Grantee additional remuneration for
services rendered, to encourage the Grantee to continue to provide services to
the Company or its Subsidiaries and to increase the Grantee’s personal interest
in the continued success and progress of the Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the Bermuda Companies Act 1981, as amended from time to time, and
the rules and regulations thereunder.
“Annual Performance Rating” means the performance rating received by the Grantee
during the Company’s Annual Performance Review Process.
“Cause” has the meaning specified for “cause” in Section 11.2(c) of the Plan.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
code section shall include any successor section.
“Committee” has the meaning specified in the recitals to this Agreement.
“Company” means Liberty Latin America Ltd., an exempted Bermuda company limited
by shares.
“Earned Percentage” means the percentage determined by the Committee after the
end of the Performance Period in accordance with the terms set forth in Appendix
A taking into account the level of achievement of the Performance Metric or
Performance Metrics set forth in Appendix A during the Performance Period and,
if applicable, the relative weighting of the Performance Metrics.
“Earned Performance Share Units” means the number of Performance Share Units
that following the completion of the Performance Period the Grantee is
determined in accordance with Section 3 to have earned under this Agreement,
subject to reduction, forfeiture or acceleration during the Service Period in
accordance with Section 4, Section 6 and Section 7, as applicable.
“Good Reason” for the Grantee to resign from his or her employment with the
Company and its Subsidiaries means that any of the following occurs, is not
consented to by the Grantee and, except for purposes of Section 7(b), is not the
result of the Grantee’s poor performance:
(i)any material diminution in the Grantee’s base compensation;
(ii)the material diminution of the Grantee’s official position or authority, but
excluding isolated or inadvertent action not taken in bad faith that is remedied
promptly after notice; or
(iii)the Company requires the Grantee to relocate his/her principal business
office to a different country.
For the Grantee’s Termination of Service to constitute resignation for Good
Reason, the Grantee must notify the Committee in writing within 30 days of the
occurrence of such event that Good Reason exists for resignation, the Company
must not have taken corrective action within 60 days after such notice is given
so that Good Reason for resignation ceases to exist, and the Grantee must
terminate his or her employment with the Company and its Subsidiaries within six
months after such notice is given or such longer period (but in any event not to
exceed two years following the initial occurrence of such event) as may be
required by the provisions of any employment agreement or other contract or
arrangement with the Company or its Subsidiaries to which the Grantee is a
party.
“Grant Date” has the meaning specified in the recitals to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Maximum Percentage” has the meaning ascribed to such term in Appendix A.
“Performance Metric” or “Performance Metrics” means the performance goal or
goals established by the Committee pursuant to Section 10.3 of the Plan and set
forth in Appendix A hereto.
“Performance Period” means the two-year period beginning on January 1 of the
calendar year in which the Grant Date occurs.
“Performance Share Unit” is a Restricted Share representing the right to receive
one Share, subject to the performance and other conditions and restrictions set
forth herein and in the Plan.
“Plan” has the meaning specified in the preamble to this Agreement.
“Regulations” means the rules and regulations under the Code or a specified
section of the Code, as applicable.
“Required Withholding Amount” has the meaning specified in Section 17 of this
Agreement.
“Retirement” means the voluntary termination of a Grantee’s employment with the
Company or its Subsidiaries, on or after the date that the sum of the Grantee’s
years of age and years of continuous employment with the Company or its
Subsidiaries is at least 70 (the “Rule of 70”).  For clarity, the Company will
count years of continuous employment with Liberty Global plc or any of its
Subsidiaries for calculating the Rule of 70 for any service rendered by the
Grantee to such entities immediately prior to joining the Company or any of its
Subsidiaries.     
“RSU Dividend Equivalents” with respect to a Performance Share Unit means, to
the extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable or
transferable to Shareholders of record during the Performance Period and Service
Period with respect to one Share.
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.
“Service Period” means the period beginning on the January 1 immediately
following the expiration of the Performance Period and ending on October 1 of
that calendar year.
“Share” means the LILA Class __ common shares, par value $0.01 per share, of the
Company.
“Target Performance Share Units” means the initial number of Performance Share
Units granted to the Grantee pursuant to this Agreement, with such number
subject to adjustment or forfeiture in accordance with the terms of this
Agreement and the Plan.
“Termination of Service” means the termination for any reason of the Grantee’s
provision of services to the Company and its Subsidiaries, as an officer,
employee or independent contractor. Whether any leave of absence constitutes a
Termination of Service will be determined by the Committee subject to Section
11.2(d) of the Plan. Unless the Committee otherwise determines, neither
transfers of employment among the Company and its Subsidiaries, nor a change in
Grantee’s status from an independent contractor to an employee will be a
Termination of Service for purposes of this Agreement. Unless the Committee
otherwise determines, however, any change in Grantee’s status from an employee
to an independent contractor will be a Termination of Service within the meaning
of this Agreement; provided, however, that, to the extent Section 409A is
applicable to Grantee, any amounts otherwise be payable hereunder as
nonqualified deferred compensation within the meaning of Section 409A on account
of Termination of Service shall not be payable before Grantee “separates from
service”, as that term is defined in Section 409A, and shall be paid in
accordance with Section 17(c) of this Agreement.
“Unpaid RSU Dividend Equivalents” has the meaning specified in Section 4(b) of
this Agreement.
“Vesting Date” means each date on which any Performance Share Units cease to be
subject to a risk of forfeiture or vest, as determined in accordance with this
Agreement and the Plan.
“Vested RSU Dividend Equivalents” has the meaning specified in Section 10 of
this Agreement.
2.    Grant of Target Performance Share Units. Pursuant to the Plan, the Company
grants to the Grantee, effective as of the Grant Date, an Award of the number of
Target Performance Share Units set forth on the signature page hereto, subject
to the terms, conditions and restrictions set forth herein and in the Plan.
3.    Performance Conditions For Performance Period.
(a)    Except as otherwise provided in Section 7, if the Grantee receives less
than an Annual Performance Rating of “Developing”, or its equivalent, for any
year in the Performance Period, then upon conclusion of the Company’s Annual
Performance Review Process for that year, this Award and Grantee’s Target
Performance Share Units and any related Unpaid RSU Dividend Equivalents shall be
forfeited and the Grantee shall have no further rights hereunder.
(b)    The Performance Metric or Performance Metrics established by the
Committee for the Performance Period are set forth on Appendix A attached hereto
and made a part hereof for all purposes. The Earned Performance Share Units for
the Grantee shall initially be determined by multiplying the number of Target
Performance Share Units by the Earned Percentage determined by the Committee in
accordance with Appendix A. If the Grantee received at least a “Developing” (or
its equivalent) but less than a “Strong” (or its equivalent) Annual Performance
Rating for any year in the Performance Period, then the Committee may in its
discretion reduce the number of Earned Performance Share Units initially so
determined in accordance with the preceding sentence to such number of Earned
Performance Share Units as the Committee shall determine.
(c)    Following the close of the Performance Period, the Committee shall
certify whether and the extent to which the Performance Metric or Performance
Metrics have been achieved and the calculation of the Earned Percentage. The
Committee may, but shall not be obligated to, engage an independent accounting
firm to perform agreed upon procedures to verify the calculations. Upon
completing its determination, the Committee shall notify the Grantee, in the
form and manner as determined by the Committee, of the number of Earned
Performance Share Units that will be subject to the service vesting provisions
of Section 4.
(d)    If the number of Grantee’s Earned Performance Share Units is less than
the number of Grantee’s Target Performance Share Units, the excess Target
Performance Share Units and any related unpaid RSU Dividend Equivalents will
immediately be cancelled. If the number of Grantee’s Earned Performance Share
Units exceeds the number of Grantee’s Target Performance Units, Grantee will be
awarded a number of additional Performance Share Units so that the number of
Grantee’s Target Performance Share Units and such additional Performance Share
Units will equal the number of Grantee’s Earned Performance Share Units.
4.    Vesting during Service Period.
(a)    Unless the Committee otherwise determines in its sole discretion, subject
to earlier vesting in accordance with Section 5, 6 or 7 of this Agreement or
Section 11.1(b) of the Plan and subject to Section 4(c) and the forfeiture
provisions of this Agreement, the Earned Performance Share Units shall become
vested in accordance with the following schedule (each date specified below
being a Vesting Date):
(i)
On April 1 during the Service Period, 50% of the Earned Performance Share Units
shall become vested; and

(ii)
On October 1 during the Service Period, 50% of the Earned Performance Share
Units shall become vested.

[Please refer to the website of the Third Party Administrator, UBS Financial
Services Inc., which maintains the database for the Plan and provides related
services, for the specific Vesting Dates related to the Performance Share Units
(click on the specific grant under the tab labeled “Grants/Award/Units”).]
(b)    On each Vesting Date, subject to the satisfaction of any other applicable
restrictions, terms and conditions, any RSU Dividend Equivalents with respect to
the Earned Performance Share Units that have not theretofore become Vested RSU
Dividend Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested to
the extent that the Earned Performance Share Units related thereto shall have
become vested in accordance with this Agreement.
(c)    Notwithstanding the foregoing, in the event the Grantee is suspended
(with or without compensation) or is otherwise not in good standing with the
Company or any Subsidiary as determined by the Company’s Chief Legal Officer due
to an alleged violation of the Company’s Code of Business Conduct, applicable
law or other misconduct (a “Suspension Event”), the Company has the right to
suspend the vesting of the Earned Performance Share Units until the day after
the Company (as determined by the Chief Legal Officer or his/her designee) has
determined (x) the suspension is lifted or (y) the Company determines lack of
good standing has been cured (each, the “Recovery Date”). If the Suspension
Event has occurred and prior to the Recovery Date, the Grantee dies, is disabled
or is terminated without cause, then the provisions of this Sections 4(a), 4(b)
and Section 6 continue to apply notwithstanding the Suspension Event. If the
Grantee resigns (including due to retirement) or is terminated for cause prior
to the Recovery Date then the unvested Earned Performance Share Units will be
terminated without any further vesting after the date of the Suspension Event,
unless otherwise agreed by the Company.
5.    Termination, Death or Disability during Performance Period.
Subject to the remaining provisions of this Section 5 and to Sections 7 and 8,
in the event of Termination of Service at any time during the Performance
Period, the Grantee shall thereupon forfeit the Grantee’s Target Performance
Share Units, any related Unpaid RSU Dividend Equivalents and any rights
hereunder, except as indicated below:
(a)    If the Termination of Service occurs after June 30 of the first year of
the Performance Period and is due to death, then provided that the Grantee’s
Annual Performance Rating for any full year, if any, of the Performance Period
prior to Termination of Service was not less than “Developing” , or its
equivalent, the Grantee’s estate will be entitled to a prorated portion of the
Grantee’s Target Performance Share Units and any related Unpaid RSU Dividend
Equivalents based on the number of full days of service by the Grantee during
the Performance Period. Subject to the foregoing, the prorated portion of the
Target Performance Share Units and any related Unpaid RSU Dividend Equivalent
will thereupon become vested and will be settled in accordance with Section 9 as
soon as administratively practicable after the Termination of Service, but in no
event later than March 15 of the calendar year immediately following the
calendar year in which the Termination of Service occurred.
(b)    If the Termination of Service occurs after June 30 of the first year of
the Performance Period and is due to Disability, then provided that the
Grantee’s most recent Annual Performance Rating prior to Termination of Service
was not less than “Developing” , or its equivalent, the Grantee will retain the
right to earn a pro rata portion of the Grantee’s Target Performance Share Units
and any related Unpaid RSU Dividend Equivalents. The number of the Grantee’s
Earned Performance Share Units will initially be determined in accordance with
Section 3 on the same basis as would otherwise apply had no Termination of
Service occurred, but if the Termination of Service occurs in the first year of
the Performance Period, the level of achievement of the Performance Metric or
Performance Metrics will be determined based on the Company’s relative
performance during that year as if the Performance Period were one year. The
number of Earned Performance Share Units so determined will then be prorated
based on the number of full days of service by the Grantee during the full
Performance Period. Subject to the foregoing, the prorated portion of the Earned
Performance Share Units and any related Unpaid RSU Dividend Equivalents will
thereupon become vested and will be settled in accordance with Section 9 as soon
as administratively practicable after the Termination of Service, but in no
event later than March 15 of the calendar year immediately following the
calendar year in which Grantee’s Termination of Service occurred.
(c)    If the Termination of Service occurs after June 30 of the first year of
the Performance Period and is due to termination of the Grantee by the Company
or any of its Subsidiaries without Cause or resignation by the Grantee for Good
Reason, then the Committee may determine, in its sole discretion, that a portion
of the Grantee’s Earned Performance Share Units (determined in the manner
described in Section 5(b)) and any related Unpaid RSU Dividend Equivalents will
thereupon become vested and no longer be subject to a risk of forfeiture in such
amount as the Committee may determine, and shall be settled in accordance with
Section 9 as soon as administratively practicable after the Termination of
Service, but in no event later than March 15 of the calendar year immediately
following the calendar year in which the Termination of Service occurred,
provided that in no event shall the amount or terms of such settlement be more
favorable to the Grantee than if the Grantee’s service had terminated due to
Disability.
6.    Termination, Death, Disability or Retirement during Service Period.
Subject to the remaining provisions of this Section 6 and to Sections 7 and 8,
in the event of Termination of Service at any time during the Service Period,
the Grantee shall, effective upon such Termination of Service, forfeit any
Earned Performance Share Units and any related Unpaid RSU Dividend Equivalents,
the Vesting Date for which has not yet occurred, except as indicated below:
(a)    If the Termination of Service is due to death or Disability, the
Grantee’s unvested Earned Performance Share Units and any related Unpaid RSU
Dividend Equivalents will thereupon become vested and no longer be subject to a
risk of forfeiture. Such Earned Performance Share Units and any related Unpaid
RSU Dividend Equivalents will be settled in accordance with Section 9 as of the
originally scheduled Vesting Dates.
(b)    If the Termination of Service is due to termination of the Grantee by the
Company or any of its Subsidiaries without Cause or resignation by the Grantee
for Good Reason, then the Committee may determine, in its sole discretion, that
a portion of the Grantee’s Earned Performance Share Units and any related Unpaid
RSU Dividend Equivalents will become vested and no longer be subject to a risk
of forfeiture in such amount as the Committee may determine, and shall be
settled in accordance with Section 9 as of the originally scheduled Vesting
Dates, provided that in no event shall the amount or terms of such settlement be
more favorable to the Grantee than if the Grantee’s service had terminated due
to death or Disability.
(c)    If the Termination of Service is due to Retirement, the Grantee’s
unvested Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents will thereupon become vested and no longer subject to a risk of
forfeiture in a pro-rata amount determined by multiplying such unvested Earned
Performance Share Units (including any Unpaid RSU Dividend Equivalents) by a
fraction, the numerator of which shall be the number of months (with any partial
month being deemed a full month) of the Grantee’s employment with the Company
and its Subsidiaries during the period beginning on the first day of the
Performance Period of such Award and ending on the date of the Grantee’s
Retirement, and the denominator of which shall be the number of full months in
the period beginning on the first day of the Performance Period of such Award
and ending on the date such Unvested Earned Performance Share Units would
otherwise have become vested in accordance with its terms had the Grantee
remained employed with the Company through such date. Such Earned Performance
Share Units and any related Unpaid RSU Dividend Equivalents will be settled in
accordance with Section 9 as of the originally scheduled Vesting Dates.
7.    Change in Control.
(a)    If an Approved Transaction, Board Change or Control Purchase occurs on or
before the Grantee’s Termination of Service and (x) this Agreement is not
continued on the same terms and conditions or (y) in the case of an Approved
Transaction, the Committee as constituted prior to such Approved Transaction has
not determined, in its discretion, that effective provision has been made for
the assumption or continuation of this Agreement on terms and conditions that in
the opinion of the Committee are as nearly as practicable equivalent for the
Grantee to the terms and conditions of this Agreement, taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the Shares may be changed, converted or exchanged in
connection with the Approved Transaction, then the provisions of this Section
7(a) will apply, subject to Section 8:
(i)If the Approved Transaction, Board Change or Control Purchase occurs during
the Performance Period, then provided that the Grantee’s Annual Performance
Rating for any full year, if any, of the Performance Period prior to such event
was not less than “Developing”, or its equivalent, the Grantee will be deemed to
have earned a number of Earned Performance Share Units equal to the Grantee’s
Target Performance Share Units. Such Earned Performance Share Units and any
related Unpaid RSU Dividend Equivalents shall thereupon become vested and will
be settled in accordance with Section 9 promptly following the occurrence of the
Board Change or Control Purchase, but in any event no later than 30 days
following such occurrence, or immediately prior to consummation of the Approved
Transaction. The accelerated vesting and settlement contemplated by this clause
(i) will be in full satisfaction of the Grantee’s rights hereunder.
(ii)If the Approved Transaction, Board Change or Control Purchase occurs during
the Service Period, the Grantee’s remaining Earned Performance Share Units and
any related Unpaid RSU Dividend Equivalents will vest and no longer be subject
to a risk of forfeiture upon the occurrence of the Board Change or Control
Purchase or immediately prior to consummation of the Approved Transaction. Such
Earned Performance Share Units and any related Unpaid RSU Dividend Equivalents
shall be settled in accordance with Section 9 promptly following the occurrence
of the Board Change or Control Purchase, but in any event no later than 30 days
following such occurrence, or immediately prior to consummation of the Approved
Transaction. The accelerated vesting and settlement contemplated by this clause
(ii) will be in full satisfaction of the Grantee’s rights hereunder.
(b)    If an Approved Transaction, Board Change or Control Purchase occurs on or
before the Grantee’s Termination of Service and the provisions of Section 7(a)
do not apply because of the assumption or continuation of this Agreement as
described therein, then the following will apply, subject to Section 8:
(i)    If the Approved Transaction, Board Change or Control Purchase occurs
during the Performance Period, then provided that the Grantee’s Annual
Performance Rating for any full year, if any, of the Performance Period prior to
such event was not less than “Developing”, or its equivalent, the Grantee will
thereupon be deemed to have earned a number of Earned Performance Share Units
equal to the Grantee’s Target Performance Share Units, and the Grantee shall
continue to be subject to the service and vesting requirements of, and to have
the rights otherwise provided under, this Agreement with respect to such Earned
Performance Share Units.
(ii)    If the Approved Transaction, Board Change or Control Purchase occurs
during the Service Period, the Grantee will continue to have the rights
otherwise provided under this Agreement with respect to the Earned Performance
Share Units.
(iii)    In the event of Termination of Service thereafter due to termination of
the Grantee by the Company or any of its Subsidiaries for Cause or resignation
by the Grantee, but excluding resignation as a result of Disability or for Good
Reason, the Grantee shall, effective upon such Termination of Service, forfeit
any then unvested Earned Performance Share Units and any related Unpaid RSU
Dividend Equivalents, the Vesting Date for which has not yet occurred.
(iv)    In the event of Termination of Service thereafter due to death,
Disability or Retirement, resignation by the Grantee for Good Reason or
termination by the Company or any of its Subsidiaries without Cause, then
effective upon such Termination of Service, the Grantee’s then unvested Earned
Performance Share Units and any related Unpaid RSU Dividend Equivalent shall
become vested and no longer subject to a risk of forfeiture. Settlement in
accordance with Section 9 of such Earned Performance Share Units and any related
Unpaid RSU Dividend Equivalents will be made as soon as administratively
practicable after the Termination of Service, but in no event later than March
15 of the calendar year immediately following the calendar year in which the
Termination of Service occurred without regard to whether such termination
occurs during the Performance Period or the Service Period.
8.    Forfeiture and Recoupment Policy.
(a)    Except when the Grantee’s Termination of Service is due to death or
Disability, the accelerated vesting of Performance Share Units contemplated or
permitted by Sections 5 and 6 shall be contingent upon execution by the Grantee,
no later than the 60th day after the Termination of Service, of a general
release, non-solicitation agreement and confidentiality agreement and, if the
Committee in its discretion so requires, a non-competition agreement, in each
case in favor of the Company and its Subsidiaries and in substance and form
approved by the Committee, which form shall be provided by the Company to the
Grantee within 15 days after the Termination of Service.
(b)    If the Grantee breaches any restrictions, terms or conditions provided in
or established by the Committee pursuant to the Plan or this Agreement with
respect to the Performance Share Units prior to the vesting thereof (including
any attempted or completed transfer of any such unvested Performance Share Units
contrary to the terms of the Plan or this Agreement), the unvested Performance
Share Units, together with any related Unpaid RSU Dividend Equivalents, will be
forfeited immediately.
(c)    If the Company’s consolidated financial statements for any of the years
taken into account in the Performance Metrics are required to be restated at any
time as a result of an error (whether or not involving fraud or misconduct) and
the Committee determines that if the financial results had been properly
reported the number of Earned Performance Share Units would have been lower,
then the Grantee shall be required to forfeit the excess amount of his or her
Earned Performance Share Units, together with any related Unpaid RSU Dividend
Equivalents, or to refund any amounts previously delivered to the Grantee. The
Grantee’s excess amount will be allocated ratably across the portions of his or
her Earned Performance Share Units previously settled and the portions remaining
to be settled, unless otherwise determined by the Committee. The amount
allocated to portions of the Grantee’s Earned Performance Share Units that have
previously been settled shall be promptly refunded to the Company by the Grantee
in cash or by transfer of a number of Shares with a Fair Market Value as of the
date transferred to the Company that is equal to the Fair Market Value of the
Shares as of the date such shares were previously issued or transferred in
settlement of the Earned Performance Share Units and the value of any RSU
Dividend Equivalents previously paid with respect thereto. The Company shall
have the right, exercisable in the Committee’s discretion, to offset, or cause
to be offset, any amounts that the Grantee is required to refund to the Company
pursuant to this Section 8(c) against any amounts otherwise owed by the Company
or any of its subsidiaries to the Grantee.
(d)    Upon forfeiture of any Target Performance Share Units or Earned
Performance Share Units, such Performance Share Units and any related Unpaid RSU
Dividend Equivalents will be immediately cancelled, and the Grantee will cease
to have any rights hereunder with respect thereto.
9.    Settlement of Vested Performance Share Units. Except as otherwise provided
in Section 5, Section 6 and Section 7(a), settlement of Performance Share Units
that vest in accordance with this Agreement shall be made as soon as
administratively practicable after the applicable Vesting Date, but in no event
later than 30 days after such Vesting Date. Settlement of vested Performance
Share Units shall be made in payment of Shares, together with any related Unpaid
RSU Dividend Equivalents, in accordance with Section 11.
10.    Shareholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a Shareholder with respect to any Shares represented by any
Performance Share Units unless and until such time as Shares represented by
vested Performance Share Units have been delivered to the Grantee in accordance
with Section 9. The Grantee will have no right to receive, or otherwise with
respect to, any RSU Dividend Equivalents until such time, if ever, as the
Performance Share Units with respect to which such RSU Dividend Equivalents
relate shall have become vested and, if vesting does not occur, the related RSU
Dividend Equivalents will be forfeited. RSU Dividend Equivalents shall not bear
interest or be segregated in a separate account. Notwithstanding the foregoing,
the Committee may, in its sole discretion, accelerate the vesting of any portion
of the RSU Dividend Equivalents (the “Vested RSU Dividend Equivalents”). The
settlement of any Vested RSU Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than March 15 of the calendar year following the calendar year in which
the Vested RSU Dividend Equivalents became vested.
11.    Delivery by Company. As soon as practicable after the vesting of
Performance Share Units, and any related Unpaid RSU Dividend Equivalents, and
subject to the withholding referred to in Section 17 of this Agreement, the
Company will deliver or cause to be delivered to or at the direction of the
Grantee (i)(a) a statement of holdings reflecting that the Shares represented by
such vested Performance Share Units are held for the benefit of the Grantee in
uncertificated form by a third party service provider designated by the Company,
or (b) a confirmation of deposit of the Shares represented by such vested
Performance Share Units, in book-entry form, into the broker’s account
designated by the Grantee, (ii) any securities constituting related vested
Unpaid RSU Dividend Equivalents by any applicable method specified in clause (i)
above, and (iii) any cash payment constituting related vested Unpaid RSU
Dividend Equivalents. Any delivery of securities will be deemed effected for all
purposes when (1) a statement of holdings reflecting such securities and, in the
case of any Unpaid RSU Dividend Equivalents, any other documents necessary to
reflect ownership thereof by the Grantee has been delivered personally to the
Grantee or, if delivery is by mail, when the Company or its share transfer agent
has deposited the statement of holdings and/or such other documents in the
United States or local country mail, addressed to the Grantee, or (2)
confirmation of deposit into the designated broker’s account of such securities,
in written or electronic format, is first made available to the Grantee. Any
cash payment will be deemed effected when a check from the Company, payable to
or at the direction of the Grantee and in the amount equal to the amount of the
cash payment, has been delivered personally to or at the direction of the
Grantee or deposited in the United States mail, addressed to the Grantee or his
or her nominee.
12.    Nontransferability of Performance Share Units Before Vesting.
(a)    Before vesting and during the Grantee’s lifetime, the Performance Share
Units and any related Unpaid RSU Dividend Equivalents may not be sold, assigned,
transferred by gift or otherwise, pledged, exchanged, encumbered or disposed of
(voluntarily or involuntarily), other than an assignment pursuant to a Domestic
Relations Order. In the event of an assignment pursuant to a Domestic Relations
Order, the unvested Performance Share Units and any related Unpaid RSU Dividend
Equivalents so assigned shall be subject to all the restrictions, terms and
provisions of this Agreement and the Plan, and the assignee shall be bound by
all applicable provisions of this Agreement and the Plan in the same manner as
the Grantee.
(b)    The Grantee may designate a beneficiary or beneficiaries to whom the
Performance Share Units, to the extent then vested, and any related Unpaid RSU
Dividend Equivalents will pass upon the Grantee’s death and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Committee on such form as may be prescribed by the
Committee, provided that no such designation will be effective unless so filed
prior to the death of the Grantee. If no such designation is made or if the
designated beneficiary does not survive the Grantee’s death, the Performance
Share Units, to the extent then vested, and any related Unpaid RSU Dividend
Equivalents will pass by will or the laws of descent and distribution. Following
the Grantee’s death, the person to whom such vested Performance Share Units and
any related Unpaid RSU Dividend Equivalents pass according to the foregoing will
be deemed the Grantee for purposes of any applicable provisions of this
Agreement. [CLICK HERE TO ACCESS THE DESIGNATION OF BENEFICIARY FORM.]
13.    Adjustments. The Performance Share Units and any related Unpaid RSU
Dividend Equivalents will be subject to adjustment pursuant to Section 4.2 of
the Plan in such manner as the Committee may deem equitable and appropriate in
connection with the occurrence following the Grant Date of any of the events
described in Section 4.2 of the Plan.
14.    Company’s Rights.    The existence of this Agreement will not affect in
any way the right or power of the Company or its Shareholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
11.16 of the Plan.
15.    Limitation of Rights; Executive Share Ownership Policy. Nothing in this
Agreement or the Plan will be construed to give the Grantee any right to be
granted any future Award other than in the sole discretion of the Committee or
give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any of its Subsidiaries. Neither the
Grantee nor any person claiming through the Grantee will have any right or
interest in Shares represented by any Performance Share Units or any related
Unpaid RSU Dividend Equivalents unless and until there shall have been full
compliance with all the terms, conditions and provisions of this Agreement and
the Plan. Grantee acknowledges and agrees that the transfer by Grantee of the
Shares received upon vesting of Performance Share Units shall be subject to
Grantee’s compliance with the Company’s Executive Share Ownership Policy, as in
effect from time to time.
16.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Company shall not be obligated to deliver any Shares
represented by vested Performance Share Units or securities constituting any
Unpaid RSU Dividend Equivalents if counsel to the Company determines that the
issuance or delivery thereof would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange upon which Shares or such
other securities are listed. The Company will in no event be obligated to take
any affirmative action in order to cause the delivery of Shares represented by
vested Performance Share Units or securities constituting any Unpaid RSU
Dividend Equivalents to comply with any such law, rule, regulation, or
agreement. Any certificates representing any such securities issued or
transferred under this Agreement may bear such legend or legends as the Company
deems appropriate in order to assure compliance with applicable securities laws.
17.    Mandatory Withholding for Taxes.
(a)     To the extent the Grantee or Company is subject to withholding tax or
employee social security withholding requirements under any national, state,
local or other governmental law with respect to either (i) the award of
Performance Share Units to the Grantee or the vesting thereof, or (ii) the
designation of any RSU Dividend Equivalents as payable or distributable or the
payment, distribution or vesting thereof, in each case as determined by the
Company in its sole and absolute discretion (collectively, the “Required
Withholding Amount”), then the Grantee agrees that the Company shall withhold
(i) from the Shares represented by vested Performance Share Units and otherwise
deliverable to the Grantee a number of Shares and/or (ii) from any related RSU
Dividend Equivalents otherwise deliverable to the Grantee an amount of such RSU
Dividend Equivalents, which collectively have a value (or, in the case of
securities withheld, a Fair Market Value) equal to the Required Withholding
Amount, unless the Grantee remits the Required Withholding Amount to the Company
in cash in such form and by such time as the Company may require or other
provisions for withholding such amount satisfactory to the Company have been
made. Without limitation to the foregoing sentence, the Grantee hereby agrees
that the Required Withholding Amount can also be collected by (i) deducting from
cash amounts otherwise payable to the Grantee (including wages or other cash
compensation) or (ii) withholding from proceeds of the sale of Shares acquired
upon vesting of the Earned Performance Share Units through a sale arranged by
the Company (on the Grantee’s behalf pursuant to this authorization without
further consent). Notwithstanding any other provisions of this Agreement, the
delivery of any Shares represented by vested Performance Share Units and any
related RSU Dividend Equivalents may be postponed until any required withholding
taxes have been paid to the Company.
(b)    At all times prior to the Vesting Date, the benefit payable under this
Agreement is subject to a substantial risk of forfeiture within the meaning of
Section 409A and Regulation 1.409A-1(d) (or any successor Regulation).
Accordingly, this Agreement is not subject to Section 409A under the short term
deferral exclusion. Notwithstanding any other provision of this Agreement, if
Grantee is a “specified employee” as such term is defined in Section 409A, and
determined as described below, any amounts that would otherwise be payable
hereunder as nonqualified deferred compensation within the meaning of Section
409A on account of Termination of Service (other than by reason of death) to the
Grantee shall not be payable before the earlier of (i) the date that is six
months after the date of the Grantee’s Termination of Service, (ii) the date of
the Grantee’s death or (iii) the date that otherwise complies with the
requirements of Section 409A. The Grantee shall be deemed a “specified employee”
for the twelve-month period beginning on April 1 of a year if the Grantee is a
“key employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year.
18.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, sent by overnight
courier, freight prepaid or sent by facsimile and addressed as follows:
Liberty Latin America Ltd.
1550 Wewatta Street, Suite 710
Denver, CO 80202
Attn: Chief Legal Officer

Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
19.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to reform the Award made hereunder as
contemplated by Section 11.18 of the Plan or to exempt the Award made hereunder
from coverage under Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable tax or
securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Performance Share Units granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any Performance
Share Units that are then vested.
20.    Grantee Employment or Service.
(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment or service agreement
to the contrary, to terminate the Grantee’s employment or service at any time,
with or without cause, or to increase or decrease the Grantee’s compensation
from the rate in effect at the date hereof or to change the Grantee’s title or
duties.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment or service agreement or arrangement
with the Grantee.
(c)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Sections 5, 6 and 7 of this Agreement, become entitled to
any damages or severance or any additional amount of damages or severance in
respect of any rights or expectations of whatsoever nature the Grantee may have
hereunder or under the Plan. Notwithstanding any other provision of the Plan or
this Agreement, the Award hereunder will not form part of the Grantee’s
entitlement to remuneration or benefits pursuant to the Grantee’s employment or
service agreement or arrangement, if any. The rights and obligations of the
Grantee under the terms of his or her employment or service agreement, if any,
will not be enhanced hereby.
(d)    In the event of any inconsistency between the terms hereof or of the Plan
and any employment, severance or other agreement with the Grantee, the terms
hereof and of the Plan shall control.
21.    Nonalienation of Benefits. Except as provided in Section 12 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
22.    Data Privacy.
(a)    The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Grantee’s
employer (the “Employer”) and the Company and its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company
and the Employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, bonus and employee benefits, nationality, job title and description, any
Shares or directorships or other positions held in the Company, its subsidiaries
and affiliates, details of all options, share appreciation rights, restricted
shares, restricted share units or any other entitlement to Shares or other
Awards granted, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan (“Data”).
(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired with respect to an Award.
(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. Further, the Grantee understands that he or she is
providing the consents herein on a purely voluntary basis. If the Grantee does
not consent, or if the Grantee later seeks to revoke his or her consent, the
Grantee’s employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Grantee’s consent is that the Company would not be able to grant him or her
Target Performance Share Units or other equity awards or administer or maintain
such awards. Therefore, the Grantee understands that refusing or withdrawing his
or her consent may affect the Grantee’s ability to participate in the Plan. For
more information on the consequences of a refusal to consent or withdrawal of
consent, the Grantee may contact the Grantee’s local human resources
representative.
23.    Governing Law; Jurisdiction. The validity, interpretation, construction
and performance of this Agreement shall be governed in all respects exclusively
by the internal laws of the State of Colorado as a contract to be performed in
such state and without regard to any principles of conflicts of law thereof. 
Each party to this Agreement hereby irrevocably consents to the exclusive
jurisdiction of, and agrees that any action to enforce, interpret or construe
this Agreement or any other agreement or document delivered in connection with
this Agreement shall be conducted in, the federal or state courts of the State
of Colorado sitting in the City and County of Denver, and the Grantee hereby
submits to the personal jurisdiction of such courts and irrevocably waives any
defense of improper venue or forum non conveniens to any such action brought in
such courts.  Each party hereby waives its right to trial by jury.
24.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
25.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement. Counterparts to this Agreement may be
delivered via PDF or other electronic means.
26.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
27.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
28.    Grantee Acceptance. The Grantee will signify acceptance hereof and
consent to all the terms and conditions of this Agreement by signing in the
space provided on the signature page hereto and returning a signed copy to the
Company. If the Grantee does not execute and return this Agreement within 60
days of the Grant Date, the grant of Performance Share Units shall be null and
void.
29.    280G Matters.  Except as provided in any other agreement between the
Grantee and the Company, in the event it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Grantee pursuant to this
Agreement, together with any other payments and benefits which the Grantee has
the right to receive from the Company or any of its affiliates or any party to a
transaction with the Company or any of its affiliates (“Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties with respect to such excise tax (such excise tax, together with any
such interest or penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the amount of the Payment shall be either (i) reduced (a
“Reduction”) to the minimum extent necessary to avoid imposition of such Excise
Tax or (ii) paid in full, whichever produces the better net after-tax position
to the Grantee (taking into account any applicable excise tax under Section 4999
of the Code and any other applicable taxes).  For purposes of any Reduction, the
Payments that shall be reduced shall be those that provide the Grantee the best
economic benefit, and to the extent any Payments are economically equivalent,
each shall be reduced pro rata. All determinations required to be made under
this Section shall be made by the Company’s accounting firm (the “Accounting
Firm”). The Accounting Firm shall provide detailed supporting calculations both
to the Company and the Grantee. All fees and expenses of the Accounting Firm
shall be borne solely by the Company. Absent manifest error, any determination
by the Accounting Firm shall be binding upon the Company and the Grantee.  By
accepting this Agreement, the Grantee acknowledges and agrees that the
provisions of this Section shall apply to all future compensation earned by the
Grantee from the Company and its affiliates, and that this Section 29 shall
survive the settlement and termination of this Agreement.


Signature Page to Performance Share Units Agreement
dated as of ___________, 20__, between Liberty Latin America Ltd. and the
Grantee


LIBERTY LATIN AMERICA LTD.


By: /s/ Authorized Signatory
Name: Authorized Signatory
Title: Senior Vice President


ACCEPTED:


    
Grantee Name:                     
Address:                        
City/State/Country:                    
Optionee ID:                        


Grant No. _________    


Number of Target Performance Share Units (LILA Class__) Awarded            




1



